               Case 5:21-cr-00153-FB Document 26 Filed 04/07/21 Page 1 of 4

                                                                                     FILED
[SEALED                       I             STATES DISTRICT COURT                       APR 07       2021
                                                        OF TI AS


  UNITED STATES OF AMERICA,
                                                      )     Case No. SA-2 1-CR-




  VERONICA RIOS (1)
                                               S21CRO153 FB
                                                      )


             GOVERNMENT'S MOTION FOR DETENTION HEARING, FOR DETENTION,
                            AND FOR CONTINUANCE

  TO THE UNITED STATES MAGISTRATE JUDGE:

            The Government, by and through the United States Attorney for the Western District of

  Texas and the undersigned Assistant United States Attorney, and pursuant to 18 U.S.C. § 3141, et.

  seq,   moves for pretrial detention of Defendant; for a detention hearing regarding the above-named

  Defendant; and for a continuance of said hearing. In support of these motions, the Government

  shows as follows:

  I.        MOTION FOR DETENTION HEARING

            The Government requests that a hearing be set regarding detention pursuant to 18 U.S.C.

  §    3142(f), as this matter involves one of more of the following:

            an offense with a maximum sentence of life imprisonment or death

  0         a qualif'ing controlled substance offense with a maximum sentence of 10 years or more

  0         a felony offense that involves the possession or use of a firearm (including but not limited
            to felon in possession of a firearm), destructive device, or any other dangerous weapon

  0          a felony offense that is a crime of violence as defined under 18 U.S.C.    § 31   56(a)(4) to
            include a felony offense under 18 U.S.C. chapter 77, 109a, 110 or 117

  0         a felony offense that involves a minor victim
          Case 5:21-cr-00153-FB Document 26 Filed 04/07/21 Page 2 of 4


0      an offense that involves failure to register as a sex offender under 18 U.S.C.    §   2250

       a serious risk that the Defendant will flee

0      a serious risk that the Defendant will obstruct or attempt to obstruct justice

II.    MOTION FOR DETENTION

       Grounds for detention.     The Government further requests that Defendant be detained

pending trial in this case pursuant to 18 U.S.C.     §§   3141(a) and 3142(e), because no condition or

combination of conditions will reasonably assure:

       Defendant's appearance as required

0      the safety of any other person or the community

III.   MOTION FOR CONTINUANCE

       Three-day continuance. Pursuant to 18 U.S.C.           §   3142(f), the Government moves for a

three-day continuance of the detention hearing in the matter.

IV.    NOTICE OF REBUTTABLE PRESUMPTION IN FAVOR OF DETENTION

       Presumption of detention. In addition, the Government gives notice that 18 U.S.C.            §

3142(e)(3) establishes a rebuttable presumption that no condition or combination of conditions

will reasonably assure the appearance of the person as required and the safety of the community,

because there is probable cause to believe that Defendant committed:

0      a qualifying controlled substance offense with a maximum sentence of 10 years or more

0      an offense under 18 U.S.C.   §   924(c)

0      an offense under 18 U.S.C. chapter 77 for which a maximum term of imprisonment of 20
       years or more is prescribed

0      a qualifying offense involving a minor victim

V.     NOTICE OF APPLICABILITY OF TEMPORARY DETENTION OF UP TO 10



       Temporary detention. The Government gives notice, pursuant to 18 U.S.C. § 3142(d), that
         Case 5:21-cr-00153-FB Document 26 Filed 04/07/21 Page 3 of 4


Defendant is subject to temporary detention of up to ten days, as Defendant may flee or pose a

danger to any other person or the community, and Defendant was:

0      at the time the offense was committed, on release pending trial for a felony offense

0      at the time the offense was committed, on release pending imposition or execution of
       sentence, appeal of sentence or conviction, or completion of sentence for an offense

0      at the time the offense was committed, on probation or parole for an offense

0      and is not, a United States citizen or not admitted lawfully for permanent residence

                                             Respectfully submitted,

                                            ASHLEY C. HOFF
                                            United States Attorney


                                     BY:    ____Is!________
                                            DAPHNE D. NEWAZ
                                            Assistant United States Attorney
                                            Texas State Bar No.: 24056036
                                            601 NW Loop 410, Suite 600
                                            San Antonio, Texas 78216-5512
                                            Phone: (210) 384-7100
          Case 5:21-cr-00153-FB Document 26 Filed 04/07/21 Page 4 of 4



SEALED                  I
                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 UNITED STATES OF AMERICA,                     )

                                               )    Case No. SA-2 1-CR-
                                               )




 VERONICA RIOS (1)
                                    SA1CRO153 f8
                                               )




                                          I)   1U


       On this date the Court considered the Government's Motion to Detain Defendant, and the

 Court having reviewed said motion finds that it should be GRANTED.

       IT IS     HEREBY ORDERED that the Government's Motion to Detain Defendant is
 GRANTED.

       IT   IS    FURTHER ORDERED that Defendant's bond hearing is set for

                              at         a.m. / p.m.

       SIGNED AND ENTERED on April 7, 2021.




                                          UNITED STATES MAGISTRATE JUDGE
